Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:

Us 2014/0140634 discloses A method of denoising imaging signals detected in the presence of broadband noise, the method comprising: in the absence of receiving imaging energy, detecting energy waves with an imaging transducer receive circuit, thereby obtaining a noise characterization waveform (see paragraph 38 dark current correction image ), and 


Us 2009/0136104 discloses detecting imaging signals with the imaging transducer receive circuit thereby obtaining one or more imaging waveforms; for at least one imaging waveform (see paragraph 24): a) filtering the imaging waveform to generate an in-band imaging waveform residing within the imaging band and an out-of-band noise-detection imaging waveform residing within the noise-detection band (see paragraph 24);

estimate a measure associated with the amount of noise in the in-band imaging waveform (see paragraph 24); and applying a denoising correction to the portion of the in-band imaging waveform.(see paragraph 24).


US 2015/0092288 Hur et al discloses detecting noise with a reference receive circuit configured to avoid transduction of imaging energy while detecting noise received by the imaging transducer receive circuit, thereby obtaining a reference noise characterization waveform (see paragraph 22)


The prior art of record does not disclose the combination of 

in the absence of receiving imaging energy, detecting energy waves with an imaging transducer receive circuit, thereby obtaining one or more noise characterization waveforms, and filtering the one or more noise characterization waveforms to respectively generate one or more in-band noise characterization waveforms residing within an imaging band and one or more out- of-band noise characterization waveforms residing within a noise-detection band that lies, at least in part, beyond the imaging band; processing the one or more in-band noise characterization waveforms to identify one or more in-band noise patterns within the imaging band, and processing the one or more out-of- band noise characterization waveforms to identify, for each in-band noise pattern, features of a corresponding out-of-band noise pattern in the noise-detection band, such that each in-band noise pattern is correlated with a respective out-of-band noise pattern; processing the out-of-band noise-detection imaging waveform and detecting a presence of an out-of-band noise pattern correlated with one of the in-band noise patterns; and applying a denoising correction to the in-band imaging waveform, the denoising correction being generated based on the in-band noise pattern that is correlated with the detected out-of-band noise pattern.


The remaining claims depend from these claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669